Title: To Alexander Hamilton from James McHenry, 15 June 1799
From: McHenry, James
To: Hamilton, Alexander


Philadelphia, June 15, 1799. “Your observations relative to my agent for procuring supplies and the Superintendant are but too well founded. The last has so strong a supporter, that I cannot see when or how I am to get rid of him. As to the Purveyor, I have for some time been reconnoitring for an assistant to him whose talents and activity joined to mercantile knowledge would supply his defects. Jonathan Williams has appeared to me the best qualified, and I shall not lose a moment to induct him if he will accept of the appointment. The Quarter Master General who is now at Pittsburg ought to be here: He was permitted to go thither to make the necessary dispositions for the western army, and adjust some private business. I shall unless you chuse to do it, write by next post to expedite his return.…”
